— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered April 20, 1990, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the court properly permitted the arresting officer to testify as to another witness’s prior identification of the defendant as the perpetrator of the crime charged herein (see, CPL 60.25).
Furthermore, although the prosecutor improperly placed the defendant in the position of having to suggest that several of the People’s witnesses were lying, the error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Alongi, 150 AD2d 469).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Lawrence and Ritter, JJ., concur.